Citation Nr: 9904315	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-17 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a peripheral 
neuropathy, secondary to Agent Orange exposure in service.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an increased rating for a service 
connected psychiatric disorder, manifested by phobic reaction 
and post traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.  

4.  Entitlement to an increased rating for post operative 
ulcer disease with hiatal hernia, currently rated as 40 
percent disabling.  

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

6.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1950 to September 1953, from June 1954 to December 1958, and 
from December 1958 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision denied increased 
ratings for the veteran's service connected hearing loss, 
psychiatric disorder, and ulcer disorder.  Rating decisions 
in December 1996 denied the veteran's claim for service 
connection for peripheral neuropathy as a residual of Agent 
Orange exposure and denied his claim for a total rating for 
compensation on the basis of individual unemployability 
(TDIU).  

The issues involving increased ratings for the veteran's 
service connected psychiatric and ulcer disorder, service 
connection for bilateral tinnitus, and TDIU are the subjects 
of a remand which follows the Board's decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
peripheral neuropathy during service or within the first year 
after the veteran left the Republic of Vietnam.  

4.  The earliest medical reports dealing with any 
neurological symptoms are dated decades after service and do 
not relate the disorder to the veteran's active service or to 
Agent Orange exposure during service.

5.  There is no medical opinion, or other competent evidence, 
linking neuropathy to the veteran's active military service 
or to Agent Orange exposure during service.  

6.  The veteran's service-connected hearing loss is 
manifested by a pure tone threshold average of 73 decibels in 
the right ear and 61 decibels in the left ear with speech 
recognition ability of 76 percent correct in the right ear 
and 92 percent correct in the left ear.  Based on this, the 
veteran has level IV hearing in right ear and level II 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for peripheral neuropathy, secondary to 
Agent Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998). 

2.  The criteria for a compensable disability rating for 
service-connected hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for Peripheral Neuropathy

The appellant contends that the RO committed error in denying 
service connection for peripheral neuropathy, secondary to 
Agent Orange exposure in service.  He argues that he was 
exposed to Agent Orange during his service in Vietnam.  He 
avers as a result of this exposure he has peripheral 
neuropathy of the lower extremities.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

sufficient to render the claim for service 
connection for the presumptive disease well grounded.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Put another way, 
"where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.309(e) (1998) amended by 61 Fed.Reg. 
57586-89 (1996).  Acute and subacute peripheral neuropathy, 
may be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (1998).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998) 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case the veteran avers that he developed peripheral 
neuropathy of the lower extremities, as a result of exposure 
to Agent Orange in service.  The veteran's service medical 
records appear to be complete.  They contain entrance and 
separation examination reports and treatment record spanning 
all of his periods of active military service.  There is no 
indication in any of the veteran's service medical records 
that he had any complaints, or diagnosis, of any lower 
extremity peripheral neuropathy.   

Copies of the veteran's service personnel records have been 
obtained.  These records reveal that the veteran served in 
Vietnam from approximately September 1967 to September 1968.  
As such, the Board recognizes that the veteran had active 
military service in Republic of Vietnam during the Vietnam 
era.  However, we also note that the service personnel 
records reveal that the veteran left Vietnam more than a year 
before he separated from service.  

An October 1995 VA treatment record reveals that the veteran 
was evaluated at a neurology clinic.  He had complaints of 
numbness and paraplegia of the lower extremities.  The 
neurologist noted that the veteran had coronary artery bypass 
surgery in October 1993 during which veins were harvested 
from his legs.  Subsequently he had complaints of numbness in 
his lower extremities although he reported feelings of 
cramping in his legs prior to the bypass surgery.  

A March 1996 VA treatment records reveal that the veteran had 
absent knee jerk but his deep tendon reflexes were intact.  
The impression was peripheral neuropathy.  A May 1996 VA 
treatment record continued the diagnosis of poly-neuropathy.  

In July 1996 a VA examination of the veteran was conducted.  
The veteran reported a history of Agent Orange exposure 
during service.  He also reported decreased strength, 
feeling, and reflexes of the lower extremities.  

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that acute and/or subacute 
peripheral neuropathy due to herbicide exposure is present 
and related to service.  Specifically, there is no diagnosis, 
and there is no evidence of, any manifestation of peripheral 
neuropathy within the first year after the veteran left 
Vietnam.  As such, the veteran's claim on the basis of Agent 
Orange exposure cannot be well grounded.  Darby v. Brown, 10 
Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. App. 155, 
162 (1997).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A December 1996 VA consultation report indicates that the 
veteran has "bilateral peripheral neuropathy in lower 
extremities secondary to possible Agent Orange exposure 
during Vietnam."  The Board notes that this medical opinion 
does not in anyway account for the veteran's by pass surgery 
and does not indicate a definitive relationship to Agent 
Orange exposure or to service.  In this regard it should also 
be noted that in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
it was held that when a doctor's opinion is expressed in 
terms of "may or may not" is not sufficient to establish a 
well-grounded claim.    

The veteran fails to show the presence of peripheral 
neuropathy during service or within a year after leaving 
Vietnam or a nexus between his current neuropathy and any in-
service disease or injury.  See Caluza, 7 Vet. App. at 506. 
The medical evidence does not establish a causal link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1998).

The veteran does not meet the second and third elements 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Increased Rating for Hearing Loss

The veteran contends that the RO committed error in denying 
an increased rating for his service connected bilateral 
hearing loss.  He argues that his service connected hearing 
loss has increased in severity and warrants a compensable 
disability rating.  

The veteran's claim for an increased rating for his service 
connected hearing loss is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
hearing loss has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1997); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he had 
hearing loss during active service.  

In July 1996, a VA audiological evaluation of the veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
80
95
LEFT
35
40
55
60
90

The average pure tone decibel loss at the above frequencies 
was 73 for the right ear and 61 for the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 92 percent in the left ear.  These 
audiometric results translate into level IV for the right ear 
and level II for the left ear.  38 C.F.R. § 4.85, Tables VI, 
VII (1998). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 (1998).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The evidence is against the veteran's claim for an increased 
(compensable) rating for his service connected hearing loss.  
The audiology data from the July 1996 VA examination reveals 
that he has level IV in the right ear and level II Hearing in 
the left ear.  When a veteran has these levels of hearing 
loss a noncompensable (0%) disability rating is warranted.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).  As such, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service connected left ear 
hearing loss.  


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for peripheral neuropathy, secondary to 
Agent Orange exposure in service is denied

An increased rating for bilateral hearing loss is denied.


REMAND

There are several reasons why the remaining issues must be 
remanded to the RO.  

During the July 1996 VA audiology examination the veteran 
reported bilateral tinnitus.  The issue of entitlement to 
service connection for bilateral tinnitus has not been 
addressed by the RO.  In view of the fact that the veteran is 
service connected for bilateral sensorineural hearing loss 
the Board believes that the issue of service connection for 
tinnitus must be addressed.  The resulting decision, assuming 
service connection is granted, may impact the veteran's total 
disability rating and his claim for TDIU.  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  

The RO has adjudicated the veteran's claim for an increased 
rating for his service connected psychiatric disability under 
the new regulations.  However, we note that the veteran has 
not been accorded a VA Compensation and Pension psychiatric 
examination since July 1996.  Under current regulations 
psychiatric assessments are to be made in accordance with 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
This has not been done in the instant case.  The Board also 
notes that no Global Assessment of Functioning Scale (GAF) 
was assigned in the July 1996 VA examination.  This needs to 
be resolved.  Therefore, another VA psychiatric Compensation 
and Pension examination of the veteran needs to be conducted.  
Another VA intestinal examination of the veteran should also 
be conducted 

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The veteran should be examined by a VA 
psychiatrist to determine the nature and 
extent of the service-connected phobic 
reaction and PTSD.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and which disorders are part of or caused 
by the service-connected psychiatric 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of the service-connected 
psychiatric disorder affect his social and 
industrial capacity.  All necessary 
special studies or tests including 
psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physician include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.

2.  The veteran should be accorded the 
appropriate examination to ascertain the 
current extent of his service connected 
ulcer disease and hiatal hernia.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to indicate if the veteran 
suffers from:  vomiting; hematemesis; 
melena; anemia; weight loss; dysphagia; 
pyrosis; and/or regurgitation, accompanied 
by substernal or arm or shoulder pain.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The physician should 
provide complete rationale for all 
conclusions reached.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the requested examinations do 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

4.  Subsequently, the RO should consider 
the issues on appeal.  In this regard, the 
RO should specifically:

a.  Adjudicate the issue of 
entitlement to service connection 
for bilateral tinnitus giving full 
consideration to the fact that the 
veteran is service connected 
bilateral sensorineural hearing 
loss.  

b.  Adjudicate the issue of 
entitlement to an increased rating 
for a service connected psychiatric 
disorder, manifested by phobic 
reaction and post traumatic stress 
disorder (PTSD), currently rated as 
30 percent disabling.

c.  Adjudicate the issue of 
entitlement to an increased rating 
for post operative ulcer disease 
with hiatal hernia, currently rated 
as 40 percent disabling.

d.  Finally, adjudicate the issue 
of entitlement to a total rating 
for compensation on the basis of 
individual unemployability (TDIU).  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues remaining on appeal will 
be postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

